Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: “wherein the backing comprising” should be “wherein the backing comprises”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second securing element disposed along the entirety of a rear surface of the handle as recited in claims 1-2 and the pouch comprising first and second rings configured to connect the first and second rings do the strap assembly as recited in claims 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no disclosure in the specification or drawings of second securing element disposed along the entirety of a rear surface of the handle as recited in claims 1-2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
With Respect to Claims 1-2 
	There is no disclosure in the specification or drawings of a second securing element disposed along the entirety of a rear surface of the handle as recited in claims 1-2. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 10-11  
	There is no disclosure in the specification or drawings of the pouch comprising first and second rings configured to connect the rings to the strap assembly, noting that the rings are on the backing rather than the pouch. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With Respect to Claims 1-2 

	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 3 
It is unclear whether the phrase “a strap assembly” in claim 3 requires an assembly including a strap, or if it includes an assembly attachable or otherwise usable with a strap, or if it has some other scope. 
	The remainder of this office action is based on the invention as best understood by Examiner. With Respect to Claims 10-11  
	Claim 10 recites that the pouch comprises a coupler configured to connect the coupler to the strap assembly. It is unclear whether the reference of connecting the coupler to the strap assembly is simply redundant (i.e. the phrase is comparable to “a coupler configured to connect to the strap assembly and so “the coupler” serves no purpose in the phrase) or if it is a typo and should require that the coupler be configured to connect the pouch or some other structure to the pouch assembly.  
Claim 11 recites that the coupler comprises a first ring and a second ring. However, rings of the invention secure the strap assembly to the backing, rather than to the pouch. It is unclear whether claim 10 should be taken to require the backing to comprise the coupler, if claim 11 should be considered broadly enough to encompass the rings being part of the pouch due to the connection via the strap assembly, or if the claims should have some other scope.
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 15 
	It is unclear whether the claim requires a strap that comprises a handle and a cord or if it requires a strap that comprises a handle, and a cord with no other limitations with respect to the cord, or if the claim encompasses either interpretation or has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 16  
	It is unclear whether the claim requires a cord that is a strap adjuster, or if the strap must be a cord including an adjuster for the cord/strap, or if the claim encompasses either interpretation or has some other scope. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 4-16
	These claims are rejected at least as they depend from a rejected claim and so incorporate its indefinite scope.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2005/0011904 to Godshaw (Godshaw) in view of U.S. Patent Publication #2009/0190865 to Chang (Chang), U.S. Patent #6,364,187 to Castellano (Castellano), U.S. Patent #6,561,402 to Holland (Holland), and either U.S. Patent #9,427,069 to Carver (Carver) or U.S. Patent Publication #2005/0221762 to Greene (Greene).
With Respect to Claim 2  
	Godshaw discloses a holster for a communications device, comprising: a backing (16) having a first longitudinal edge, an opposing second longitudinal edge, a first lateral edge, and an opposing second lateral edge, the backing comprising: a rigid layer ([0013] discloses a rigid material covered in fabric or retained in a sleeve formed of fabric), an interior layer (noting fabric covering on the backing facing the holster interior, [0013]), and an exterior layer (noting outer fabric layer facing the holster exterior, [0013]), wherein the rigid layer is sandwiched between the interior layer and the exterior layer (i.e. it is covered on each side by the inner and outer fabric layers or the inner and outer fabric layers form a sleeve with the rigid layer sandwiched between them), the interior layer further comprising a backing interior liner (the interior layer is considered to be a backing interior liner to the extent broadly claimed); a pouch (noting 28, 30, and 38) having a front wall, a first sidewall, an opposing second sidewall, and a bottom wall, the pouch including a first securing element (42) disposed along the front wall, wherein the first sidewall is coupled along the first longitudinal edge of the backing, the opposing second sidewall is coupled along the opposing second longitudinal edge of the backing, and the bottom wall is coupled along the opposing second lateral edge of the backing, and wherein the backing and the pouch cooperatively define a cavity configured to selectively receive the communications device (it is capable of this use, noting item 60); and a strap assembly (44 and related structure) coupled to the backing the backing interior liner including at least one of a fire resistant material and a fire retardant material or wherein an interior surface of the pouch comprises at least one of a fire resistant material and a fire retardant material; and does not disclose the pouch further comprising a plurality of tabs spaced along at least one of the first sidewall and the opposing second sidewall; does not disclose a material for the strap and so does not disclose that the strap assembly is configured to selectively contract the pouch thereby selectively contracting the cavity; does not detail how the cord is attached to the backing and does not disclose the backing comprising: a first loop coupled along the first lateral edge proximate the first longitudinal edge; and a second loop coupled along the first lateral edge proximate the opposing second longitudinal edge; or the cord extending through the first loop and the second loop and does not disclose that the first securing element comprises a component of a hook and loop fastener or that the second securing element comprises an opposite component of the component of the hook and loop fastener of the first securing element and is disposed along the entirety of a rear surface of the handle.  


Castellano discloses a similar holster structure with a similar strap assembly to secure objects in the pouch, the strap assembly comprising the cord extending through the first loop and the second loop and does not disclose that the first securing element (74) comprises a component of a hook and loop fastener or that the second securing element (76) comprises an opposite component of the component of the hook and loop fastener of the first securing element and is disposed along the entirety of a rear surface of the handle (FIG. 3, noting it is over the entirety of the rear of the handle, for clarity the second end 66 is considered an attachment feature rather than part of the handle).  
Holland discloses forming a similar holster with a plurality of tabs (noting slots 34 shown as tabs) spaced along at least one of the first sidewall and the opposing second sidewall in order to receive various types of materials.
	Carver discloses attaching a similar cord loop using multiple loops (attachment points/loops 22/24/26) spaced along the edge of the structure they are attached to and a chord lock at the ends of the chord to allow for adjustment of the cord length; Greene discloses attaching a similar elastic cord to an electronic device holster structure using first and second loops (guiding holes 211, see FIGS. 1-3 showing them as grommet type loops) respectively coupled along the first lateral edge proximate the first and second longitudinal edges, as well as 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chang, to form the backing and pouch out of a fire resistant material/fabric as taught by Chang (and specifically the interior surface of the pouch and the backing interior liner, noting that Chang discloses the fire resistant material on the interior of its bag structure), in order to protect the contents of the pouch from fire and/or to prevent the pouch from being damaged in a fire and therefore dropping its contents and/or requiring replacement, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Castellano, to replace the opening and tab attachment of the combination with a tab including mating hook and loop fastener as taught by Castellano, for the art known benefits of hook and loop fastener (e.g. adjustability of connection, ease of attachment relative to snaps (as you don’t need to precisely match the snap fasteners for attachment), and/or as a mere substitution of one art known fastening structure for another. Alternately, although Examiner maintains that the structure of Castellano meets the language of the claim, to the degree that it could be argued that the drawings may not be to scale, it would have been obvious to have the hook and loop fastener extend over the entirety of the rear surface in order to maximize attachment strength and/or adjustability, and/or as doing so constitutes at most a mere selection of an art appropriate location for the the strap assembly is configured to selectively contract the pouch thereby selectively contracting the cavity, due to the adjustability of the hook and loop attachment and the elastic properties of the strap/cord.
It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Holland, to add a plurality of tabs (34) spaced along at least one of the first sidewall and the opposing second sidewall in order to receive various types of materials as taught by Holland.
It would further have been obvious in view of the disclosure of Carver or Greene to form the cord as a loop with ends passing through loops (rings/loops per Carver or grommet type loops per Greene) located as claimed, as a mere selection of an art appropriate way to attach the cord to the backing, to allow for removal of the loop for repair/replacement/cleaning/etc, and/or in order to allow for greater adjustment of the size of the loop to accommodate differently sized objects in the pouch.
	With these obvious selections/modifications, all of the limitations of the claim are met.
Claims 3-8, 10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of U.S. Patent Publication #2009/0190865 to Chang (Chang).
With Respect to Claim 3  
Godshaw in view of Chang (see the rejection of claim 2 for details of the combination) discloses a holster for a communications device, comprising: a backing (16), wherein the backing comprising a ([0013] discloses a rigid material covered in fabric or retained in a sleeve formed of fabric), and an interior layer (noting fabric covering on the backing facing the holster interior, [0013]), wherein the interior layer further comprising at least one of a fire resistant material and a fire retardant material (per Chang); a pouch (noting 28, 30, and 38), comprising an exterior surface and interior surface wherein the interior surface comprises at least one of a fire resistant material and a fire retardant material (per Chang),  the pouch coupled to the backing, the backing and the pouch 5cooperatively defining a cavity configured to selectively receive the communications device; and a strap assembly (44 and related structure) coupled to the backing and selectively couplable with the pouch.
With Respect to Claim 4  
The holster of claim 3, wherein the pouch comprises: a front wall, a first sidewall, an opposing second sidewall, and a bottom wall.  
With Respect to Claim 5  
The holster of claim 4, but does not disclose wherein the bottom wall includes an opening.  
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that openings in the bottom of pouches/pockets in order to allow for liquid drainage and/or to allow for access to objects in the interior (e.g. openings for earphone or battery plugs for electronic devices) are known in the art.
It would have been obvious to one of ordinary skill in the art before the filing date of this application to add an opening to the bottom wall of the combination, in order to allow for liquid drainage and/or to allow for access to objects in the interior (e.g. openings for earphone or battery plugs for electronic devices) as are known in the art.
With Respect to Claim 6  

	However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that nylon is an art known elastic/cord material.
It would have been obvious to one of ordinary skill in the art before the filing date of this application to form the cord out of nylon for the art known benefits of nylon, as a mere selection of an art appropriate elastic material to use for the cord, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With Respect to Claim 7  
The holster of claim 3, wherein the strap assembly is adjustable (adjustable as it is elastic, as well as via moving 50 along it, see Godshaw).
With Respect to Claim 8  
The holster of claim 3, wherein the strap assembly comprises a fastener (50).  
With Respect to Claim 10  
The holster of claim 3, wherein the pouch further comprises a coupler (42) configured to connect the coupler to the strap assembly (the strap/cord 44 via 50).  
With Respect to Claim 13  
The holster of claim 4, wherein the front wall comprises a securing element (42).  
With Respect to Claim 15  
The holster of claim 3, wherein the strap assembly comprises: a handle (50; alternately only 57); and a cord (44).  
With Respect to Claim 16  
The holster of claim 15, wherein the cord comprises: a strap adjuster (taking 50 to be part of the cord).  
Claims 8, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of Chang as applied to claim 3 above, and further in view of U.S. Patent Publication #2005/0221762 to Greene (Greene).
With Respect to Claims 8 and 10-11  
As an alternative to the rejection of claim 8 above using Godshaw in view of Chang alone, Greene discloses attaching a similar elastic cord/strap assembly to an electronic device holster structure using first and second loops (guiding holes 211, see FIGS. 1-3 showing them as grommet type loops) respectively coupled along the first lateral edge proximate the first and second longitudinal edges, as well as using an adjustable connector (23) on the ends of the cord to allow for adjusting the size of the cord.
It would have been obvious in view of the disclosure of Carver or Greene to form the cord as a loop with ends passing through loops (rings/loops per Carver or grommet type loops per Greene) located as claimed, as a mere selection of an art appropriate way to attach the cord to the backing, to allow for removal of the loop for repair/replacement/cleaning/etc, and/or in order to allow for greater adjustment of the size of the loop to accommodate differently sized objects in the pouch. With this modification, the strap assembly comprises a fastener (cord/strap adjuster per Carver or Greene is a fastener to the extent claimed).  
	As to claims 10-11, the grommets are also couplers that are first and second rings configured to connect the coupler to the strap assembly and are part of the pouch inasmuch as nd paragraph rejection above for details as to lack of clarity as to claim 11).
With Respect to Claim 15  
The holster of claim 3, wherein the strap assembly comprises: a handle; and a cord.  
With Respect to Claim 16  
The holster of claim 15, wherein the cord comprises: a strap adjuster (cord adjuster per Greene).  
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of Chang as applied to claim 3 above, and further in view of U.S. Patent #6,364,187 to Castellano (Castellano).
With Respect to Claim 8  
As an alternative to the rejection of claim 8 above using Godshaw in view of Chang and Caldwell alone, Castellano discloses a similar holster structure with a similar strap assembly to secure objects in the pouch, the strap assembly comprising a hook and loop fastener (74) that mates with a hook and loop fastener (76) on the pouch.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Castellano, to replace the opening and tab attachment of the combination with mating hook and loop fastener as taught by Castellano, as a mere substitution of one art known fastening structure for another. Hook and loop (74) is a fastener as claimed.
With Respect to Claim 9   

With Respect to Claim 10  
	The holster of claim 3, wherein the pouch further comprises a coupler (hook and loop fastener on the pouch) configured to connect the coupler to the strap assembly (via the hook and loop fastener on the strap assembly).
With Respect to Claim 11  
	The holster of claim 10, but does not disclose wherein the coupler comprises a first ring and a second ring.
	However, it would have been obvious to one of ordinary skill in the art to use the loop portion of the hook and loop fastener as the coupler, as a mere selection of which portion to use as the coupler and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04) or is obvious to try as a mere selection from a limited number of art known alternatives (i.e. the coupler is either the hook portion or the loop portion). Taking any two of the loops of the loop portion to be the rings, the coupler comprises a first ring and a second ring. 
With Respect to Claim 13  
The holster of claim 4, wherein the front wall comprises a securing element (hook and loop fastener per Castellano).  
With Respect to Claim 14  
The holster of claim 13, wherein the securing element comprises a hook and loop patch (per Castellano).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Godshaw in view of Chang as applied to claim 4 above, and further in view of Holland or U.S. Patent #7,270,255 to Badillo (Badillo)
With Respect to Claim 12  
The holster of claim 4, but does not disclose wherein the first sidewall comprises a plurality of loops.  
	However, Badillo or Holland discloses forming a similar holster structure with a loop (storage sleeves 46 or slots 34) attached to each side of a pouch (34 or 16) attached to a backing (32 or 12).
	It would have been obvious to one of ordinary skill in the art, given the disclosure of Badillo or Holland, to attach a loop (46 or 24) as taught by Badillo or Holland to the first sidewall of the holster/carrier of the combination in order to increase the storage capacity of the holster/carrier and allow for attaching items to the exterior for ease of access for storage or removal. It would further have been obvious to attach additional loops, in order to further increase storage capacity and allow storage of additional items and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04(VI)(B)). 
Response to Arguments
Applicant’s arguments filed 8/25/2020 have been considered but are either not persuasive or are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments that the amendments have overcome some of the rejections, some of the rejections have been removed in light of the amended claim language.
In response to Applicant’s arguments that the amended claims clarify that the backing comprises at least a rigid and interior layer while Godshaw discloses a “back panel”, see Godshaw [0013] indicating that the backing 16 comprises a rigid interior layer covered on all sides (e.g. sleeved) in fabric (i.e. a rigid layer sandwiched between an interior and exterior layer of fabric), similar to the invention and meeting the limitations of the claim with respect to the rigid layer.  
Examiner notes that the amendments introduced some additional indefiniteness to some of the claims, see the 112 rejections above for details.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734